Exhibit 10.1

Annex A to the SIRVA, Inc. Management Incentive Plan

 

 

2006 Management Incentive Plan

 

 

SIRVA, Inc.

 

January 2006


--------------------------------------------------------------------------------


Section 1 - Plan Overview & Purpose

SIRVA, Inc (“SIRVA”) strives to provide its associates with competitive salaries
and benefits as a total compensation package. SIRVA has established the SIRVA,
Inc. Management Incentive Plan (the “MIP Plan”) to enable the Company and its
subsidiaries to attract, retain, motivate and reward the best qualified
executive officers and key employees by providing them with the opportunity to
earn competitive compensation directly linked to the Company’s performance. In
addition to a competitive compensation package, this SIRVA 2006 Management
Incentive Plan (the “2006 Plan”) has been established under the MIP Plan to
improve accountability for results and to supplement SIRVA’s competitive
compensation packages with an Incentive Award for those Participants who deliver
on specific quantitative and qualitative targeted goals and objectives during
2006. All Incentive Awards under the 2006 Plan shall be paid from the general
assets of SIRVA. This 2006 Plan is subject to the terms and conditions of the
MIP Plan.

Section 2 — Plan Definitions

As used in the 2006 Plan, the following terms, when capitalized, shall have the
meanings set forth below in this Section 2. Other capitalized terms used herein
without definition shall have the respective meanings set forth in the MIP Plan.

Section 2.01. Accounting Strategic Objectives is a Performance Measurement under
this 2006 Plan that measures the accomplishment of certain pre-approved
accounting initiatives for any Participant within the Accounting department
during the 2006 Incentive Year.

Section 2.02. Actual Award Percentage or Pay-out Percentage means the percentage
of pay-out, if any, determined for each Performance Measurement in the 2006
Incentive Year based upon actual results of each such Performance Measurement in
relation to Target Performance Levels established by the Compensation Committee
(as set forth in Table A, which is attached hereto and incorporated herein by
reference) and the weight given to each such Performance Measurement as
determined by the Compensation Committee (as set forth in Table B which is
attached hereto and incorporated herein by reference).

Section 2.03. Average Base Salary means the weighted average of the
Participant’s base salary for the 2006 Incentive Year, which has been prorated
for any base salary changes based on the number of days at each such base salary
level. Average Base Salary excludes bonuses, incentives, awards, commissions,
disability and salary continuation benefits, perquisites, fringe benefits or
other imputed income.

Section 2.04. Award Dollar Minimum means the minimum amount of an Incentive
Award a Participant is eligible to receive under this 2006 Plan. A Participant’s
Award Dollar Minimum amount is determined by multiplying the Participant’s Award
Percentage Minimum by the Participant’s Average Base Salary.

Section 2.05. Award Dollar Maximum means the maximum amount of an Incentive
Award a Participant is eligible to receive under this 2006 Plan. A Participant’s
Award Dollar Maximum amount is determined by multiplying the Participant’s Award
Percentage Maximum by the Participant’s Average Base Salary.

Section 2.06. Award Percentage Minimum means the minimum percentage level of
participation established for each Participant under the 2006 Plan. Award
Percentage Minimum

1


--------------------------------------------------------------------------------




is generally established by the participant’s salary band level, but is subject
to change in the sole discretion of the Compensation Committee.

Section 2.07. Award Percentage Maximum means the maximum percentage level of
participation established for each Participant under the 2006 Plan. Award
Percentage Maximum is generally established by the participant’s salary band
level, but is subject to change in the sole discretion of the Compensation
Committee.

Section 2.08. Business Segment is the major business segment or support function
of SIRVA through which a Participant is employed. For purposes of this 2006
Plan, the following are considered Business Segments of SIRVA: Global
Relocation, North American Moving Services, Europe Moving Services, Asia Pacific
Moving Services and SIRVA, Inc. SIRVA, Inc. will be the performance measure for
all the function groups.

Section 2.09. Cash Generation is a SIRVA Cash Performance Measurement under this
2006 Plan.

Section 2.10. Earnings Growth is the SIRVA Performance Measurement under this
2006 Plan that is measured by SIRVA’s Operating Income performance.

Section 2.11. 2006 Incentive Year means the performance period beginning on
January 1, 2006 and ending on December 31, 2006.

Section 2.12. Incentive Award means the amount payable to a Participant under
the 2006 Plan for the 2006 Incentive Year. This amount is determined by
multiplying the Participant’s Actual Award Percentage for the 2006 Incentive
Year times the Participant’s Average Base Salary paid during the 2006 Incentive
Year, subject to deductions resulting from any of the following: i) failure of
SIRVA to achieve its Earnings Growth & Cash Generation Minimums; ii) failure of
the Participant’s Business Segment in achieving its Earnings Growth; iii)
failure of a Participant to fully achieve the Leadership and Strategic
Initiatives established for the Participant; and, iv) failure of the Participant
to otherwise perform at the expected level established for the Participant by
the Company, in each case as determined by the Compensation Committee in its
sole discretion.

Section 2.13. Leadership and Strategic Initiatives is a Performance Measurement
under this 2006 Plan that measures the accomplishment of certain pre-approved
Leadership and Strategic Initiatives for a respective Participant’s business
segment or function during the 2006 Incentive Year. Strategic Initiatives shall
be established for each Participant’s business unit or function in accordance
with Section 4.04 of this 2006 Plan. In addition, the Participant will be
evaluated on his/her demonstration of Leadership traits and values in completion
of the job.

Section 2.14. Minimum Performance Level or Minimum means the threshold level of
performance established by the Compensation Committee for each SIRVA Performance
Measurement during the 2006 Incentive Year, as set forth in Table A.

Section 2.15 Minimum Incentive Payout means that the Plan will not pay an
Incentive Award if the gross amount of the Incentive Award otherwise payable is
less than $100.00.

Section 2.16. Operating Income is defined as gross profit minus operating
expenses. It measures the pre-tax, pre-interest profit from the company’s
operations.

2


--------------------------------------------------------------------------------




Section 2.17. Participant means a regular employee of a SIRVA-Controlled Company
who satisfies the requirements for eligibility under Section 3 of this 2006
Plan. Notwithstanding the foregoing, employees covered under other
incentive/commission or bonus plans shall not be eligible to participate in the
2006 Plan. In addition, individuals classified as independent contractors or
temporary employees are not eligible to participate.

Section 2.18. Performance Measurements for the 2006 Incentive Year means
Earnings Growth, Cash Generation, Leadership and Strategic Initiatives, and
Accounting Strategic Objectives.

Section 2.19. SIRVA-Controlled Companies means North American Van Lines, Inc.
(“NAVL”), and any direct or indirect subsidiaries of NAVL, including, but not
limited to, Allied Van Lines, Inc., SIRVA Relocation, LLC and SIRVA Canada, LP,
and any other corporation in which the Company owns, directly or indirectly,
stock representing 80% or more of the combined voting power of all classes of
stock entitled to vote, and any other business organization, regardless of form,
in which the Company possesses, directly or indirectly, 80% or more of the total
combined equity interests in such organization.

Section 2.20. Target Performance Level or Target means the budgeted level of
performance established for each Performance Measurement during the 2006
Incentive Year, as set forth in Table A.

Section 3 - Eligibility

For the 2006 Incentive Year, an associate employed by a U.S. based
SIRVA-Controlled Company who is: i) within the senior professional salary band
or higher (e.g., a senior executive, senior vice president, senior professional,
executive vice president or director); and ii) not participating in another
incentive plan or bonus program for the 2006 Incentive Year (unless that other
plan or program specifically provides that the incentive or bonus payable is in
addition to any Incentive Award payable under the 2006 Plan; and iii) not
covered by any collective bargaining agreement (unless that agreement
specifically provides for participation), shall be eligible to participate in
the 2006 Plan, but subject to the 2006 Plan’s terms and conditions. In addition
to the foregoing, the Compensation Committee (or its delegate), may, in its sole
discretion, extend participation under this 2006 Plan to any other employee of a
SIRVA-Controlled Company, including, without limitation, key associates employed
by a SIRVA-Controlled Company based outside the United States. Where such
discretion is exercised to extend participation under this 2006 Plan to such key
associates, the Company reserves the right to terminate that participation at
any time.

Section 4 — Incentive Awards

The 2006 Plan has specific, quantifiable Operating Income and Cash Generation
performance goals for SIRVA. The 2006 Plan also includes demonstrated Leadership
values and Strategic Initiatives or Accounting Strategic Initiatives for each
Participant. A one-over-one evaluation process will be used to determine if a
Participant’s performance has achieved the targeted goals for Leadership and
Strategic Initiatives or Accounting Strategic Initiatives.

3


--------------------------------------------------------------------------------




Section 4.01. General Threshold

a)                Subject to the terms of the 2006 Plan, a Participant shall be
eligible to receive an Incentive Award for the 2006 Incentive Year, calculated
in accordance with this Section.

b)                Each portion of the Incentive Award calculation — Operating
Income-Business Segment, Operating Income-SIRVA, Cash, Leadership and Strategic
Initiatives, and/or Accounting Strategic Initiatives — is determined separately.
Thus, a Business Segment could receive the portion of its award attributable to
SIRVA, Inc. Cash and not receive anything for Operating Income. Alternatively, a
Business Segment could receive all or a portion of its award for Operating
Income and not SIRVA, Inc. Cash.

c)                Subject to adjustment and final approval by the Compensation
Committee (or its delegate where appropriate), the Business Segment leader shall
determine the Incentive Award for each Participant within his/her Business
Segment in accordance with the terms of the 2006 Plan. Before establishing the
Incentive Award, the Business Segment leader shall assess each Participant’s
Leadership performance as well as each Participant’s contribution towards the
achievement of the Strategic Initiatives established for each such Participant’s
Business Segment. Once the Business Segment leader has evaluated the
Participant’s individual performance, the Business Segment leader shall
establish an Incentive Award for such Participant commensurate with such level
of performance using the Participant’s respective Target Award Percent as a
guideline. A similar process will be followed by the CEO with respect to
Business Segment Leaders and by the Chairman with respect to the CEO, in both
instances subject to final approval by the Compensation Committee.

d)                In the event a Participant was not eligible for participation
in the 2006 Plan for the entire 2006 Incentive Year, the amount of the Incentive
Award shall be determined in accordance with Sections 4.05 or 4.06 hereof. In
addition, the Participant’s Business Segment will determine the Operating
Income-Business Segment actual award and SIRVA, Inc. will determine Cash
Generation and Operating Income-SIRVA actual awards. Actual Award Percentages
can vary by Business Segment.

Section 4.02. Earnings Growth. If the 2006 minimum Operating Income — Business
Segment target is reached, the Operating Income — Business Segment financial
award will be calculated based on each Business Segment’s performance against
its individual Business Segment targets. If the 2006 minimum Operating Income —
SIRVA target is reached, the Operating Income — SIRVA financial award will be
calculated based on SIRVA’s performance against its targets.

Section 4.03. Cash Generation. The Cash Generation Performance Measurement is
based upon SIRVA achieving the Minimum Performance Level for the 2006 Incentive
Year.

Section 4.04. Leadership and Strategic Initiatives. A Participant’s performance
during the 2006 Incentive Year will be evaluated based upon the successful
completion of the established Leadership and Strategic Initiatives for the
Participant’s Business Segment for the 2006 Incentive Year. The established
Leadership and Strategic Initiatives for each Participant’s Business Segment
should be targeted, quantifiable, and/or otherwise measurable and shall be set
forth in a Performance Partnering Assessment form, which, once approved, shall
be incorporated into this 2006 Plan by this reference. The Compensation
Committee can make an adjustment (either higher or lower) to any Leadership and
Strategic Initiative assessment made

4


--------------------------------------------------------------------------------




by a Business Segment Leader. If SIRVA, Inc. does not meet its minimum Operating
Income, the Leadership and Strategic Initiative of the award will not be paid.

Section 4.05. Accounting Strategic Objectives. The performance of a Participant
who is a member of the Accounting department during the 2006 Incentive Year will
be evaluated based upon the successful completion of the established Accounting
Strategic Objectives for the 2006 Incentive Year. The established Accounting
Strategic Objectives for each Participant should be targeted, quantifiable,
and/or otherwise measurable and shall be set forth in a Performance Partnering
Assessment form, which, once approved, shall be incorporated into this 2006 Plan
by this reference. The Accounting Strategic Objective will comprise 75% of the
target performance level for any Participant who is a member of the Accounting
department.

Section 4.06. Partial Year Participation. Participants that are hired, promoted,
demoted, transferred, or otherwise moved to a different salary band level during
the 2006 Incentive Year will be eligible on a pro-rated basis for the portion of
the 2006 Incentive Year the associate fell within each such respective eligible
salary band level. Participants must be hired or promoted into an eligible band
level before December 1, 2006. Pro-rations will be calculated on a daily basis.
The Incentive Award, if any, will be based upon the Participant’s Average Base
Salary as of the end of the 2006 Incentive Year. For example, a Participant
transferring to a non-participating SIRVA company or a non-eligible position
within SIRVA for the final six (6) months of the 2006 Incentive Year will only
be eligible for 50% of the Incentive Award otherwise payable and such Incentive
Award will be based upon the Participant’s Average Base Salary during the entire
2006 Incentive Year.

Section 4.07. Termination. Except as otherwise set forth herein, any Participant
who leaves employment with SIRVA for any reason prior to the payment of any
Incentive Award shall not be eligible nor will such Participant be considered to
have earned any Incentive Award for the 2006 Incentive Year. An award will be
made to a Participant who participated in the 2006 Plan during the 2006
Incentive Year for the entire year, and who, between the end of the 2006
Incentive Year and the time when Incentive Awards for the 2006 Incentive Year
are paid by SIRVA, retires at the normal retirement age of 65 or whose
employment terminates as a result of death or disability. In the event of the
death of a Participant during the 2006 Incentive Year, the Compensation
Committee, in its discretion, may grant an Incentive Award.

Section 5. Payment

If an Incentive Award becomes payable for the 2006 Incentive Year, the payment
of the Incentive Award will be made, less the appropriate payroll deductions, on
or before March 15, 2007. All payments are to be made in cash and are not
eligible for deferral under this 2006 Plan, but may be deferred under the SIRVA
Executive Deferred Compensation Plan, the SIRVA Employee Retirement Savings
Plan, the SIRVA, Inc. Omnibus Stock Incentive Plan or any other plan allowing
for deferral of compensation maintained by SIRVA or a SIRVA Controlled-Company,
subject to the terms and conditions of such plan documents.

In all cases, eligibility to receive an Incentive Award, the amount of any
Incentive Award and the portion paid will be determined and approved by the
Compensation Committee or its delegate, as appropriate, in its sole discretion.

5


--------------------------------------------------------------------------------




Section 6. Taxes

Any Incentive Award that is received by a Participant under the 2006 Plan is
taxable as ordinary income in the year of payment and subject to payroll taxes
and withholding. SIRVA reserves the right to withhold any federal, state or
local, domestic or foreign taxes as required by law or regulation or as SIRVA
deems appropriate from any Incentive Payments that it makes to Participants
hereunder. FICA tax will be due in the year that the Incentive Award is paid.

Table A — 2006 Incentive Year Target Performance Levels

 

 

Business Segment ($M)

 

Plan Minimum

 

Plan Target

 

Plan Maximum

 

1

 

Global Relocation

 

$

41.0

 

$

52.0

 

$

60.0

 

2

 

NA Moving Services

 

$

26.0

 

$

31.0

 

$

35.0

 

3

 

EU Moving Services

 

$

(5.0

)

$

1.0

 

$

5.0

 

4

 

AP Moving Services

 

$

4.0

 

$

5.0

 

$

6.0

 

Memo

 

Corporate

 

$

(19.0

)

$

(19.0

)

$

(19.0

)

5

 

SIRVA, Inc.

 

$

50.0

 

$

70.0

 

$

87.0

 

 

6


--------------------------------------------------------------------------------




Table B — 2006 Incentive Year Metrics and Weightings

Applies to: Global Relocation, North American Moving Services, Europe Moving
Services, Asia Pacific Moving Services and SIRVA, Inc.

[g137281ke02i001.jpg]

*                    Operating Income for the Business segment metric will be
prorated for Corporate based on the four business segments.

Applies to: Accounting personnel.

[g137281ke02i002.jpg]

7


--------------------------------------------------------------------------------